Mount, J.
This action was brought by the plaintiff to recover from defendant the value of certain stock which defendant sold and agreed to deliver to plaintiff’s assignor. Plaintiff had judgment below, and defendant appeals. Upon the trial the court found, that on August 16, 1902, for a valuable consideration then and there paid by one Worth Belden, defendant sold and agreed to deliver to said Belden certain shares of the capital stock of the Kew Century Drug Company; that Worth Belden subsequently assigned the said agreement to the plaintiff, who demanded the said stock, and defendant refused to deliver the same; that the value of the stock at the time of the contract, and when demand therefor was made, was $1,475. Judgment was thereupon entered against defendant for that amount.
But one question is presented on this appeal, and that. *185is the measure of plaintiff’s damages. Appellant contends that the measure of damages is the consideration paid, together with such special damages as are shown. This is the rule adopted by this court in reference to the sale of real estate where there is a breach of covenants of warranty, as in Morgan v. Bell, 3 Wash. 554, 28 Pac. 925, 16 L. R. A. 614, and West Coast Mfg. & Inv. Co. v. West Coast Imp. Co., 31 Wash. 610, 72 Pac. 455. But where there is a sale of personal property, and payment of the purchase price, and thereafter a refusal by the vendor to deliver the property, the measure of damages is the market value of the property at the time of default. 24 Am. & Eng. Enc. Law (2d ed.), 1150; 2 Sutherland, Damages (2d ed.), §§ 651-656; 2 Sedgwick, Damages (8th ed.), §§ 734-736; Saunders v. U. S. Marble Co., 25 Wash. 475, 65 Pac. 782. This rule was adopted by the lower court.
The judgment is therefore affirmed.
Fullerton, C. J., and Hadley and Anders, JJ., concur.